Citation Nr: 1116979	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-08 064	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from June 1948 to May 1951.  He died in April 2005; the appellant was his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death and denied entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.  

In January 2011, the Board rendered a decision on the pending claim, granted service connection for the cause of the Veteran's death and dismissed the claim for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.  The Board was subsequently advised that the appellant died in September 2008.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1958 to May 1951.  The appellant was his surviving spouse.  

2.	In the January 2011, the Board issued a decision in this case.  

3.	On March 14, 2011, the Board was notified by the RO that the appellant died in September 2008.  


CONCLUSIONS OF LAW

1.  Vacatur of the decision of the Board issued on January 25, 2011 granting service connection for the cause of the Veteran's death and dismissing the claim for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318, is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904(a)(2010).  

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative (if any), or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904 (2010).  The Board has determined that it is appropriate to vacate its January 2011 decision.  

As noted previously, the appellant died during the pendency of the appeal and prior to the issuance of the Board's January 2011 decision.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant.  Consequently, the Board's January 2011 decision is vacated and the claim is hereby dismissed for lack of jurisdiction.  See 38  U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by any other survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The January 25, 2011 Board decision that granted service connection for the cause of the Veteran's death and dismissed the claim for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is vacated.  

The appeal is dismissed.  



		
JOHN E. ORMOND, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


